Citation Nr: 1730641	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-48 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include pleurisy.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1996 to September 1996, from October 2001 to August 2002, from March 2003 to May 2003, and from September 2004 to August 2005.  The Veteran's DD Form 214 confirms she served in Southwest Asia from September 2004 to February 2005.

These matters come before the board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at an April 2012 Board videoconference hearing before a Veterans Law Judge (VLJ) no longer employed at the Board.  As such, the Veteran was afforded to opportunity for a new hearing and subsequently testified before the undersigned VLJ at an April 2017 Board videoconference hearing.  Transcripts for both hearings have been associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a respiratory disorder, to include pleurisy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed vertigo is related to her military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's vertigo is related to military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of service connection for vertigo, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection for Vertigo Law and Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (d).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

With respect to the first Hickson element, the Veteran was afforded VA examinations in July 2012 and June 2015.  In both examinations, vertigo was confirmed.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second Hickson element, service treatment records from July 1996 note the Veteran reported coughing, a runny nose, and a sore throat for five days.  Additionally, the Veteran reported feeling dizzy and lightheaded, feeling "hot inside", headaches, rhinitis, and upper back pain.  Pneumonia was diagnosed.

An August 1996 service treatment record notes the Veteran reported ear drainage, pain, and discomfort.  It was further noted that the Veteran had received treatment for labyrinthitis.  It was noted that the Veteran's vertigo had improved but that she still had trouble walking.

An August 2002 service treatment record from Womack Army medical center notes the Veteran takes medications for vertigo and vestibulitis.

An undated service treatment record from Fort Buchanan, Puerto Rico, notes the Veteran reported feeling very dizzy.  Vertigo was noted.

An April 2003 service treatment record notes the Veteran reporting dizziness and nausea after her headaches resolved.  A diagnosis of vertigo was noted.  It was further noted that the Veteran "has had this problem for many years" and was evaluated at Fort Bragg by an ENT.

The Veteran testified at the April 2012 hearing that she first started experiencing dizziness "right after" her pneumonia when she was sent to Virginia to train as a mortuary affairs specialist.  The Veteran stated she began to get severe dizziness, was unable to walk, and was leaning towards one side.

The Board finds that the record contains credible evidence of in-service vertigo.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second Hickson element.

With respect to the third Hickson element, the July 2012 VA examiner noted that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service illness with the stated rationale that the Veteran was seen on more than one occasion for and was diagnosed with vertigo in service.  The examiner further noted that vertigo lasting an entire day is seldom seen when the cause is the inner ear, but is consistent with migraine induced vertigo.  The examiner concluded that the Veteran's vertigo is caused by her migraines.

The June 2015 VA examiner opined that "there is no evidence of peripheral vertigo on vestibular testing", noting that the vertigo consistently occurs in conjunction with headaches and that the Veteran's "symptom complex is consistent with vertiginous migraines."  The examiner further noted that the lack of peripheral findings upon examination and vestibular testing "confirms that the likely source of vertigo is her migraine headaches."

A June 2015 VA treatment record notes the Veteran reported feeling dizzy and that she is "usually somewhat dizzy all the time and is unable to hold her head down or bend over which exacerbates her dizziness."

The Veteran testified at the April 2017 hearing that sometimes she gets vertigo with her migraines, but that most of the time it is separate.  The Veteran stated that if she gets out of bed wrong or steps wrong, and sometimes while in the shower, she gets vertigo.  The Veteran further testified that, after being released from her hospitalization for pneumonia while in the service, she started getting dizzy and, when she went to Virginia for training, she was put on meclizine due to her being "off balance.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the board finds that the Veteran is competent to describe symptoms such as dizziness and headaches and the frequency in which they occur together. 

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the positive nexus opinion provided by July 2012 VA examiner, the Veteran's competent, credible statements as to in-service and post-service symptoms of dizziness without accompanying headaches, and the competent, credible service treatment records showing vertigo without associated migraine headaches in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current vertigo is related to her military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).


ORDER

Service connection for vertigo is granted.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a respiratory disorder, to include pleurisy, the Board finds that a clarifying opinion is necessary to definitively state the nature and etiology of the Veteran's respiratory condition.

The Veteran maintains that she suffers from an ongoing respiratory disorder that stems from her bout of pneumonia while on active duty in July 1996.  The Veteran testified at the April 2017 hearing that she was hospitalized with pneumonia for two weeks while in the service and was told that her asthma might have caused other respiratory conditions.  The Veteran denied any problems with asthma, rhinitis, or allergies before the service.  Regarding her report of breathing difficulties on her September 2005 post-deployment survey, the Veteran stated that the difficulties were from asthma and allergies and that she "just couldn't breathe at that time."  The Veteran stated that she had chronic asthma and allergies throughout her service and that they worsened while in Kuwait.  The Veteran then stated that upon her return from Kuwait, she was always sick and having to go to urgent care.

The Board notes that there have been varying opinions from VA medical professionals regarding the nature of the Veteran's respiratory disorder.

The Veteran was afforded a VA nose, sinus, larynx, pharynx, and respiratory examination in June 2011.  The Veteran reported that her allergic rhinitis had its onset in Kuwait in 2005 with symptoms of constant pressure, breathing difficulties, and constant congestion.  The Veteran then reported that after she had pneumonia, she began having symptoms of asthma and was given an albuterol inhaler.  The Veteran reported current symptoms of shortness of breath and chronic upper respiratory problems.  The Veteran stated that she was diagnosed with asthma six months prior to this examination.  It was noted that the Veteran has a history of dyspnea upon moderate exertion.  X-rays showed clear lungs, normal heart, and that the mediastinal contours are within normal limits.  No acute pulmonary process was noted.  Asthma and mild to moderate pulmonary impairment were noted.  The examiner noted conflicting documents as to whether asthma pre-existed the Veteran's service and opined that it is less likely than not that the Veteran's allergic rhinitis is related to the Veteran's military service, noting that there is a lack of evidence of a continuing problem.  

A January 2012 VA pulmonary outpatient note states the Veteran reported "being allergic to dust, pollens ever since she was a child."

The Veteran was afforded a VA respiratory conditions examination in July 2012.  A diagnosis of asthma was noted.  It was noted that a chest x-ray showed the cardiomediastinal contours were within normal limits, and were negative for pneumothorax, focal parenchymal consolidations, or pleural effusions.  No acute process or active disease in the chest was noted.  It was noted that pulmonary function testing from July 2012 was performed.  A diagnosis of asthma in 2010 was noted as being "predominantly responsible for the limitation" in pulmonary function.  Additional diagnoses of bronchitis in November 2011 and allergic rhinitis in January 2012 were also noted.  The examiner opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As a rationale, the examiner noted that two copies of Report of Medical History bearing the date of March 19, 1994 exist, with one showing the Veteran is negative for respiratory problems while the other shows sinusitis and hay fever.  The examiner summarized the Veteran's service treatment records with regards to respiratory complaints and noted that on the August 2005 Report of medical History, the provider's assessment was negative for respiratory problems, while the Veteran checked that she had asthma problems, but checked no as to whether the questions relate to lung problems.  The examiner concluded that though the Veteran expressed feelings that her asthma had been aggravated by dust, "she was able to perform MOS while deployed yet the enlistment records were devoid of this information."  The examiner noted that there is no evidence that the Veteran had asthma as a child, and as such, "the Veteran's claimed pre-existing asthma condition was inexistent."  The examiner stated that the Veteran's rhinitis is less likely than not related to the Veteran's service.

A November 2016 VA Allergy/Immunology treatment record notes the Veteran reported watery eyes, runny nose, and chest heaviness with an associated dry cough.  The Veteran also reported hoarseness, which the provider stated might be related to silent GERD.  It was noted that the Veteran has "no evidence of obstruction on any of the many PFTs that have been performed."  It was further noted that skin and ImmunoCap testing in 2012 showed "no evidence of allergen-specific [Immunoglobulin-E]."  .

A January 2017 VA Allergy/Immunology treatment record notes the Veteran reporting watery eyes, runny nose, and chest heaviness.  Additionally, the Veteran reported an unresolved, ongoing dry cough.  The Veteran reported an onset of asthma and rhinitis in her twenties.  It was noted that the Veteran's chronic cough was consistent with possible laryngopharyngeal reflux disease (LPRD).  It was noted that there is no evidence of allergic sensitization on multiple tests.  It was further noted that the Veteran's asthma does not show abnormal spirometry and that her symptoms and response to albuterol are, in fact, not consistent with asthma.  

The Veteran was afforded a VA sinusitis examination in July 2017.  It was noted that the Veteran suffers from chronic, non-allergic rhinitis with post-nasal drip, cough, and congestion going back to service.  Recurrent sinusitis with periodic infections was also noted.  It was noted that the Veteran's maxillary and frontal sinuses are currently affected by the Veteran's chronic sinusitis.  Symptoms of headaches, sinus pain, and tenderness of the affected sinuses were noted.  A greater than fifty percent obstruction of the bilateral nasal passages due to rhinitis was noted, as was permanent hypertrophy of the nasal turbinates.  The examiner opined that the Veteran's sinusitis is at least as likely as not secondary to poorly controlled rhinitis.  No nexus opinion was provided.

Given the inconsistent diagnoses, the Board that it is necessary to remand this matter for a new VA examination to determine the nature and etiology of the Veteran's respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, from 
July 2017 to the present.  All records obtained must be associated with the record.

2.  After, and only after, completion of step one above, schedule the Veteran for a new VA examination(s) with an appropriate medical professional(s) to assess the nature and etiology of the Veteran's respiratory disorder(s).  The examiner(s) must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any respiratory disorder reported by the Veteran and found on the examination had its onset during active service or is otherwise related to any in-service disease, event, or injury.

The examiner must address the Veteran's contentions that her respiratory disorder is attributable to her July 1996 bout of pneumonia.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


